ORDER

The Court having considered the Joint Petition of the Attorney Grievance Commission of Maryland and the Respondent, Stephen F. Marsalek, to suspend the Respondent from the practice of law in the State of Maryland for a period of (30) days, it is this 3rd day of February, 2006
ORDERED, by the Court of Appeals of Maryland, that the Joint Petition be and it is hereby granted and the Respondent, Stephen F. Marsalek, is suspended from the practice of law in the State of Maryland for a period of thirty (30) days; and it is further
ORDERED, that said suspension shall commence on he date of this Order, and it is further
ORDERED, that the Clerk of this Court shall strike the name of Stephen F. Marsalek from the register of attorneys, and shall certify that to the Trustees of the Client Protection *739Fund of Maryland and the Clerks of all judicial tribunals in this State.